Filed 8/1/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                    2019 ND 208


  In the Matter of Reciprocal Discipline of Steven T. Rosso, a Person Previously
                 Admitted to the Bar of the State of North Dakota


                                    No. 20190191



       Recommendation for Reciprocal Discipline.
       SUSPENSION ORDERED.
       Per Curiam.
[¶1]   On June 18, 2019, the North Dakota Disciplinary Board notified the Supreme
Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal
discipline of Steven T. Rosso. The record reflects that the Minnesota Supreme Court
suspended Rosso for 12 months for failing to safeguard client funds; failing to ensure
accurate maintenance of the required trust account books and records; failing to
review the activity in the pooled and individual client trust accounts or any of the
reports generated for those accounts; failing to adequately supervise non-lawyer staff
in the handling of client funds, which resulted in the misappropriation of client funds;
failing to promptly disburse funds to clients; negligent misappropriation of client
funds; and accepting an improper personal loan from a client. The Minnesota
Supreme Court conditioned reinstatement on successful completion of the Multistate
Professional Responsibility Examination and compliance with continuing legal
education requirements.
[¶2]   Rosso was admitted to practice law in North Dakota on October 5, 1994, and
was licensed until December 31, 2017. Rosso did not pay his license fee for 2018 and
was listed with the State Board of Law Examiners as retired starting January 23, 2018.
[¶3]   On January 17, 2019, the North Dakota Disciplinary Board served notice under
N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of suspension was
entered by the Minnesota Supreme Court was received. The notice informed Rosso
he had 30 days to file any claim that imposition of the identical discipline in North
Dakota would be unwarranted and the reasons for the claim. No response was
received from Rosso.       On June 18, 2019, the Disciplinary Board filed its
recommendation that Rosso be suspended for 12 months, with reinstatement
conditioned on completion of the Multistate Professional Responsibility Examination
and compliance with continuing legal education requirements.
[¶4]   The Court considered the matter, and
[¶5]   ORDERED, that Steven T. Rosso is SUSPENDED from the practice of law
in North Dakota for 12 months, effective upon entry of judgment in this matter.
[¶6]   IT IS FURTHER ORDERED, that Rosso must comply with N.D.R. Lawyer
Discipl. 6.3 regarding notice.
[¶7]    IT IS FURTHER ORDERED, that reinstatement is governed by N.D.R.
Lawyer Discipl. 4.5 and is conditional upon on successful completion of the
Multistate Professional Responsibility Examination and compliance with continuing
legal education requirements.
[¶8]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Jerod E. Tufte
       Lisa Fair McEvers
       Jon J. Jensen




                                          2